Exhibit 10.1

 

LOGO [g630066dsp001.jpg]

September 17, 2018

Mr. James A. Blome

Dear James:

On behalf of Calyxt, Inc., (the “Company”), I am pleased to offer you a position
with the Company as Chief Executive Officer. This offer letter agreement (this
“Letter”) sets forth the terms of your offer which, if you accept, will govern
your employment with the Company.

 

1.

Certain Definitions. Certain words or phrases used in this Letter with initial
capital letters will have the meanings set forth in paragraph 10 hereof.

 

2.

Employment. If you accept the terms of this Letter, the Company will employ you
beginning on October 1, 2018 (the “Effective Date”), upon the terms and
conditions set forth in this Letter, and ending as provided in paragraph 7
hereof. Notwithstanding anything in this Letter to the contrary, you will be an
at-will employee of the Company and you or the Company may terminate your
employment with the Company for any reason or no reason at any time. The period
during which you are employed by the Company is referred to in this Letter as
the “Employment Term.”

 

3.

Position and Duties.

 

  a)

Primary Duties and Reporting Relationships. You shall serve as Chief Executive
Officer of the Company and shall have the duties, responsibilities and authority
consistent with an executive serving in such position, subject to the Company’s
right to expand, reduce or otherwise modify such duties, responsibilities and
authority, either generally or in specific instances. Further designation of
duties shall be made to you performed subject to the understanding between you
and the Company that you shall be assigned no duties or responsibilities that
are materially inconsistent with, or that materially impair your ability to
discharge, the foregoing duties and responsibilities of CEO. You will report to,
and your duties shall be assigned to you, by the Board of Directors of the
Company.

 

  b)

Full Time Employment, Other Positions and Conflicts. You agree that during the
Employment Term, your employment hereunder shall be “full-time” and your sole
employment, that he will serve the Company diligently and faithfully and shall
devote such of his time, skill, effort and energy as may reasonably be required
to fulfill your responsibilities hereunder and shall devote such time and
energies as may be necessary to perform all of your duties and shall devote your
best efforts in doing so.

 

2800 Mount Ridge Road, Roseville, MN 55113 (651) 683-2803 www.calyxt.com



--------------------------------------------------------------------------------

During the Employment Term, you shall not engage in any business or other
activity which, in the reasonable judgment of the Board of Directors of the
Company, creates an actual or apparent conflict with your duties of CEO
hereunder or objectives of the Company, whether or not such activity is pursued
for gain, profit or economic advantage.

Provided, however, that the foregoing shall not preclude the you from
(i) engaging in charitable and civic activities, (ii) managing your personal
affairs, or (iii) engaging in any other personal or charitable activities that
(A) do not adversely affect your performance of your duties or responsibilities
to the Company and (B) are performed in a manner consistent with the policies
established from time to time by the Company for such activities.

Notwithstanding the foregoing, you will be permitted to purchase and own less
than five percent (5%) of the publicly-traded securities of any corporation,
provided that such ownership represents a passive investment and that you are
not a controlling person of, or a member of a group that controls such
corporation, and provided further that this ownership does not interfere with
the performance of your duties and responsibilities to the Company, including
but not limited to the duties and responsibilities set forth in this Section 3.

The Company agrees that you may continue your performance of consulting services
to Formation 8 (San Francisco, California) in an amount up to four (4) days per
year, unless and until the Company determines (in its sole discretion) that
Formation 8 competes with the Company, such service interferes with your duties
as CEO of the Company or places you in a competing position, or otherwise
conflicts with, the interests of the Company. Your services for Formation 8 will
be performed outside typical business hours whenever practicable and you will
utilize Vacation time if during business hours.

The Company specifically agrees that you may continue to serve on the Board of
Directors of Concentric Ag Corporation, unless and until the Company determines
(in its sole discretion) that Concentric Ag Corporation competes with the
Company, such service interferes with your duties as CEO of the Company or
places you in a competing position, or otherwise conflicts with, the interests
of the Company. You are additionally entitled to serve on one (1) additional
Board of Directors, upon written notification to the Board of Directors and
subject to the same restrictions.

 

Page 2 of 24



--------------------------------------------------------------------------------

4.

Place of Employment, Permanent Residence and Relocation Expenses.

 

  a)

The principal place of your employment will be the Company’s office in
Roseville, Minnesota, except that you may be required to travel on Company
business during your employment.

 

  b)

Given the importance and nature of your position as Chief Executive Officer of
Calyxt, and the Company’s business need for you to reside near its office in
Roseville, Minnesota, you agree to relocate your permanent, full-time domicile
to a residence in daily commuting distance to the Company’s office in Roseville,
Minnesota, i.e. within 50 miles commuting distance by car (the “Roseville
Area”), no later than six (6) months following the Effective Date.

 

  c)

If you have complied with paragraph 4 b), the Company will provide the following
relocation support:

 

  i.

One-time Payment: The Company agrees to pay to you a lump-sum of ten thousand
dollars ($10,000) within thirty (30) days after movement of your household goods
to new residence in the Roseville Area.

 

  ii.

Income Tax Gross Up Payment. To the extent that the expenses reimbursed pursuant
to paragraph 4 c) iii are not deductible to you for federal income tax purposes,
then the Company shall make an additional payment to you to compensate you for
the income tax cost associated with such non-tax deductible. Any applicable
gross-up payment will be made within thirty (30) days after the receipt of
proper tax documents and other information specifying your effective tax
liability. Provided, however, the foregoing payment shall not, in any instance
exceed twenty thousand dollars ($20,000).

 

  iii.

Reimbursement of Relocation Expenses: The Company will reimburse to you up to a
maximum reimbursement of one hundred twenty-five thousand dollars ($125,000) for
documented reasonable and customary expenses incurred by you in relocating
pursuant to this paragraph.

 

  1.

Home Sale Assistance: The expenses incurred in disposing of your current
residence, including the legal fees, document preparation fees, re-conveyance or
recording fees, real estate transfer taxes, realtor fees and commissions (up to
6% of home sale price), title policy, mortgage prepayment penalties and other
closing costs.

 

Page 3 of 24



--------------------------------------------------------------------------------

  Reimbursement will not be provided for loss of value on sale of the home,
fixing up and repair costs, prorated taxes after its sale, principal on any
mortgage or costs normally paid by buyer.

 

  2.

House Hunting Trip. The expenses incurred for you for up to seven (7) days of
travel to Roseville Area to locate a new residence which will include air or
ground transportation, mileage, meals, lodging, and use of a rental car.

 

  3.

Temporary living and transition expenses. During the six (6) month period
following initiation of Employment Term, the Company shall reimburse Employee
for expenses incurred during any such month within either of the following
categories of expenses:

 

  a.

Temporary Living and Transportation Expenses. Eligible temporary living expenses
incurred while living in the Roseville Area and prior to relocation to a new
residence. Eligible expenses include lodging, the use of a rental car until the
Employee makes permanent transportation arrangements and lease or rental
payments for a two-bedroom unit in a temporary long-term stay facility near the
Company office. The Company shall reimburse you for expenses of travel (airfare,
parking, and mileage expense to/from his current residence) for four (4) trips
per month prior to such relocation.

 

  b.

Duplicate Housing Costs. Eligible duplicate expenses incurred for maintenance of
two residences after you have acquired and moved into a permanent residence as
described in paragraph 4 b), but prior to you having disposed of your existing
residence. Eligible expenses shall include mortgage interest, prorated real
property taxes and homeowner’s insurance. Reimbursement for these expenses is
limited to three thousand dollars ($3,000) per month.

 

  4.

Home Purchase Closing Costs. Closing costs related to the acquisition of a
residence as described in paragraph 4 b). Eligible costs would include survey
and appraisal fees, legal fees and normal closing costs (such as certification
of title fee, loan origination fees and expenses, costs of inspections, filing
fees, credit report) and any other typical residential acquisition transaction
costs excluding actual mortgage costs or purchase price.

 

Page 4 of 24



--------------------------------------------------------------------------------

  5.

Movement of Household Goods. The actual cost of preparation, packing, loading,
transport, and unloading of household goods for relocation to a new residence as
described in paragraph 4 b). Reimbursable costs include storage costs for your
household goods and personal effects either at the destination or point of
departure (not both) until a new permanent residence is available, for up to
sixty (60) days, travel costs to move you to the new residence, and actual
expenses for temporary lodging and meals (for up to three (3) days) for you
while and after household goods are being and have been moved.

 

  6.

Reimbursement of Relocation Expenses: You agree that should you voluntarily
terminate your employment within one year of the Effective Date, you will be
required to repay 100% of all relocation costs provided for by this paragraph.
You further agree that should you voluntarily terminate your employment between
twelve (12) and twenty-four (24) months following the Effective Date, you will
be required to repay 50% of all relocation costs provided for by this paragraph.
You further agree that should you have not substantially completed your
relocation within six (6) months of the Effective Date, you will repay 100% of
all relocation costs provided for by this paragraph in a single, lump-sum
payment no later than May 1, 2019.

 

5.

Annual Performance Objectives and Review. The Company’s Board of Directors shall
establish, within thirty (30) days of the Effective Date, performance objectives
(the “Performance Objectives”) for your service as CEO, after giving
consideration to your input and consultation The Board will further establish
Performance Objectives for each successive year of your employment. The Board of
Directors shall review annually your performance against the Performance
Objectives and shall, within thirty (30) days of December 31 of each year that
you serve as CEO, prepare a written performance evaluation for you. You shall be
provided a copy of each such evaluation for your review during or prior to the
performance review. The Board reserves the right to modify the Performance
Objectives during the year.

 

6.

Compensation and Benefits.

 

  a)

Salary. The Company shall pay you an annualized salary of $635,000 (the “Base
Salary”) during the Employment Period in periodic installments in accordance
with the Company’s payroll practices as may be in effect from time to time, but
not less frequently than monthly. Your Base Salary will be subject to review at
least annually by the Board and the Board may, but will not be required to,
increase your Base Salary during the Employment Term.

 

Page 5 of 24



--------------------------------------------------------------------------------

  b)

Sign-On Cash Bonus.

 

  i.

In consideration of your foregone compensation at your previous employer, the
Company will give you a one-time Sign-On Bonus in the amount of one million
dollars ($1,000,000), minus all appropriate deductions for local, state, federal
and payroll tax withholdings. This Bonus will be paid in two installments: a
single payment of six hundred thousand dollars payable thirty (30) days of the
Effective Date, and one payment of four hundred thousand dollars ($400,000)
payable six (6) months of the Effective Date.

 

  ii.

Each respective Sign-On Cash Bonus installment will be vested in the amount of
25% on the date of payment, an additional 15% on the first anniversary of the
date of payment, and 5% of the remaining amount will vest on the last day of
each calendar quarter beginning after the first anniversary of the payment.

 

  iii.

If you voluntarily terminate your employment with the Company or your employment
is terminated by the Company for Cause one (1) year after the Effective Date,
you agree to repay the entire unvested gross amount of the Sign-On Bonus to the
Company. If you voluntarily terminate your employment with the Company or your
employment is terminated by the Company for Cause before the first anniversary
of the Effective Date, you agree to repay the entire gross amount of the Sign-On
Bonus to the Company. The reimbursement will be made by certified or bank check
no later than thirty (30) days following your Termination Date. In the event of
a repayment, the Company will make appropriate adjustments to your tax
withholdings, reflecting the fact of said repayment.

 

  c)

Annual Performance Bonus. For each calendar year of the Employment Term, you
will be eligible to receive an annual performance bonus (“Annual Performance
Bonus”) from the Company, with an amount equal to seventy five percent (75%) of
your Base Salary. In case of over-performance, a multiplier on annual target
bonus of 1.0 to 1.5x may be applied. You are eligible to earn a prorated Annual
Performance Bonus for your individual contribution and the Company’s performance
between the Effective Date and December 31, 2018. Your Annual Performance Bonus
will be based 50% on achievement of individual Performance Objectives and 50% on
achievement of Company performance goals that are established by the Board in
accordance to paragraph 5 and as determined by the Board. Following the close of
each calendar year, the Board in its discretion shall determine whether you have
earned an Annual Performance Bonus, and the

 

Page 6 of 24



--------------------------------------------------------------------------------

  amount of any such bonus, based on the goals and Performance Objectives
established at the beginning of the year. Payment of the Annual Performance
Bonus is expressly conditioned upon your employment with the Company on the date
the Annual Performance Bonus is paid, except in case of Termination Without
Cause (as defined in paragraph 10). The Annual Performance Bonus will be paid
within seventy-five (75) days after the end of the calendar year to which it
relates.

 

  d)

Equity Awards.

 

  i.

Initial Equity Award. In consideration of your entering into this Letter and
your provision of consulting services to the Company prior to the commencement
of your full-time employment and as an inducement to join the Company, on the
Effective Date, the Company will grant you one hundred thousand (100,000) shares
of Company restricted stock units pursuant to the Company’s equity incentive
plan. This grant described by this subparagraph will be made as of the closing
of the trading day immediately prior to earlier of: (i) the Effective Date;
(ii) the SEC announcement filing; or (iii) the Company’s press release
distribution. This initial Equity Award will be vested in the amount of 25% on
the date of the Effective Date (the “First Vest Date”), an additional 15% on the
first anniversary of the First Vest Date, and 5% of the remaining grant amount
will vest on the last day of each calendar quarter beginning after the first
anniversary of the First Vest Date. All other terms and conditions of this award
will be governed by the Company’s equity incentive plan.

 

  ii.

Sign-On Restricted Stock Units Bonus Award. In addition to the award of Stock
described by Section 6 d) i, above, and in consideration of equity interest and
other losses you may incur because of leaving your current position, the Company
will offer to you eighty thousand (80,000) shares of Company restricted stock
units. The grant described by this subparagraph will be made on a schedule
identical to the schedule identified in paragraph 6(d)(i), above. The shares
described by this paragraph shall vest on a schedule identical to the schedule
identified in paragraph 6 d) i, above.

 

  iii.

Initial Options Award. Within 30 days of the Effective Date, you will be granted
the option to purchase two hundred thousand (200,000) shares of Company common
stock. The grant described by this subparagraph will be made on a schedule
identical to the schedule identified in paragraph 6 d) i, above. Options covered
by this subparagraph will vest pursuant to the terms of the Company’s Stock
Option Plan.

 

Page 7 of 24



--------------------------------------------------------------------------------

  iv.

Annual Performance Equity Award. For each calendar year of the Employment Term,
you will be eligible to receive an annual performance award of Company equity
(“Annual Performance Equity Award”) from the Company in the amounts of
(i) fifty-thousand (50,000) shares of Company restricted stock units and
(ii) the option to purchase a total of one hundred twenty-five thousand
(125,000) shares of Company common stock, at a price applicable at the close of
the day on which such Options are exercised by you.

Your Annual Performance Equity Award will be based 50% on achievement of
individual Performance Objectives and 50% on achievement of Company performance
goals that are established by the Board in accordance to paragraph 5 and as
determined by the Board. Following the close of each calendar year, the Board in
its discretion shall determine whether you have earned an Annual Performance
Equity Award, and the amount of any such award, based on the goals and
Performance Objectives established at the beginning of the year.

The award of any Annual Performance Equity Award is expressly conditioned upon
your employment with the Company on the date the Annual Performance Equity Award
is granted. The Annual Performance Equity Award, if any, will be granted within
seventy-five (75) days after the end of the calendar year to which it relates.

Awards for shares of Company restricted stock units, if any, made under this
subparagraph will vest pursuant to the same schedule listed in Section 6(d)(i),
above. Said options will vest, should you exercise them, pursuant to the terms
of the Company’s Stock Option plan.

 

  v.

For purposes of Sections 6 d) i, 6 d) ii, 6 d) iii, and 6 d) iv, above, unvested
portions of Options and Restricted Stock Unit grants will only become
exercisable in the event of a Change in Control where the Change in Control
occurs prior to the vesting of the stock options or grant of restricted stock
units.

 

  e)

Executive Benefits Package. You will be entitled during your employment to
participate in the Company’s Executive Benefits Package. The Company’s
“Executive Benefits Package” means those benefits (including benefits for which
substantially all of the employees of the Company are from time to time
generally eligible), as determined from time to time by the Company’s Board of
Directors (the “Board”). The Company reserves the right to amend or cancel any
employee benefit plans, programs, or practices at any time in its sole
discretion, subject to the terms of the employee benefit plan and applicable
law.

 

Page 8 of 24



--------------------------------------------------------------------------------

  f)

Vacation. During the Employment Period, you will be entitled to take paid
vacation pursuant to the Company’s existing policies regarding paid vacations.
You will be entitled to accrue twenty (20) days of paid vacation (based on a
five-day workweek) per calendar year. Beginning on the Effective Date, your
vacation time will accrue on a monthly basis at a rate of 1.667 days per month;
provided however, you will be entitled to take three (3) days paid vacation in
the first month following the Effective Date which will not be deducted from
your first year’s vacation accrual. Vacation time that is not used by you in the
calendar year it accrues may be carried over to the next calendar year, but you
will cease to accrue additional vacation time beyond your annual accrual (i.e.,
20 days) in any calendar year until you have taken vacation and your accrued
vacation time has dropped below the maximum annual accrual of 20 days.

 

  g)

Business Expenses. The Company will reimburse you for reasonable and necessary
business expenses incurred by you in the conduct of Company business, in
accordance with the Company’s reimbursement policies and procedures.

 

7.

Termination Events.

Your employment with the Company will continue until terminated upon the
occurrence of any of the following events:

 

  a)

your death;

 

  b)

your Permanent Disability;

 

  c)

your resignation;

 

  d)

a Termination for Cause; or

 

  e)

a Termination Without Cause.

 

8.

Consequences of Termination.

 

  a)

Except as otherwise provided in Section 8 of this Letter, upon the termination
of your employment for any reason, you will cease to have any rights to Base
Salary, bonus awards, unvested equity awards, expense reimbursements, fringe
benefits or any other compensation or benefits of any nature, except that you
will be entitled to receive any Base Salary that has accrued but is unpaid, any
reimbursable expenses that have been incurred but are unpaid, which will be paid
in accordance with Company’s usual payroll procedures. (collectively, the
“Accrued Amounts”).

 

Page 9 of 24



--------------------------------------------------------------------------------

  b)

Termination Without Cause. In the event your employment is terminated by the
Company without Cause, and provided that you execute a general release of claims
in favor of the Company, its affiliates and subsidiaries and their respective
officers and directors in a form provided by the Company and such general
release becomes effective within fifteen (15) days after you execute the
release, and provided further that you relinquish any claim to any payments in
the nature of severance or termination payments except as specifically provided
in this Section 8(b), so long as you are complying with the non-compete and
other obligations set forth in this agreement, you will receive: (i) the Accrued
Amounts, (ii) Annual performance Bonus on a pro-rata basis, which pro-rata Bonus
will be paid on the next payroll in which the Termination Date occurs; (iii) In
the event of a Termination without Cause during the first year of your
employment, eighteen (18) months’ Base Salary and your maximum Annual
Performance Bonus Target related to the period, payable in accordance with the
Company’s usual payroll procedures; (iv) in the event of a Termination without
Cause after the first year of your employment, twenty-four (24) months’ Base
Salary and your maximum Annual Performance Bonus Target related to the period,
payable in accordance with the Company’s usual payroll procedures. In the event
the Company invokes its non-compete option as provided for in paragraph 9, your
severance payment will end and the other terms and conditions of this separation
agreement will continue.

 

  c)

Termination for Cause. Compensation upon Termination by Company For Cause. Upon
the termination of your employment For Cause, you will cease to have any rights
to Base Salary, bonus awards, expense reimbursements, fringe benefits or any
other compensation or benefits of any nature, except that you will be entitled
to receive any Base Salary that has accrued but is unpaid, any reimbursable
expenses that have been incurred but are unpaid, as of your Termination Date,
which will be paid in accordance with Company’s usual payroll procedures.
(collectively, the “Accrued Amounts”).

 

  d)

Change in Control Termination. Notwithstanding any other provision in this
Letter, if your employment under this Letter is terminated by the Company
without Cause (other than on account of your death or Disability) or for Good
Reason (the new company takes certain actions without your consent such as (a) a
material and adverse change in job title or a material diminution in authority,
job duties or responsibilities; (b) a reduction in base salary or a material
reduction in employment benefits; or (c) assignment to any work location more
than fifty (50) miles from Calyxt’s current headquarters), within thirty six
(36) months following a Change in Control, you will be entitled to receive the
“Accrued Amounts” provided you execute a general release of claims in favor of
the Company, its affiliates and subsidiaries and their respective officers and
directors in a form provided by the Company and such general release becomes
effective within fifteen (15) days after you execute the release, and provided
further that you are ineligible for and/or relinquish any claim to any payments
in the nature of severance or termination

 

Page 10 of 24



--------------------------------------------------------------------------------

  payments except as specifically provided in this Section 8, you will be
entitled to receive: (i) Twenty-four (24) months’ of your salary, at the amount
applicable as of the date of the Change in Control, payable in the normal course
of the Company’s payroll practice; and (ii) two times your maximum Annual
Performance Bonus. This bonus will be paid within ten days of the transaction
resulting in the Change of Control. If the Release Execution Period begins in
one taxable year and ends in another taxable year, payment will not be made
until the beginning of the second taxable year.

 

  e)

Voluntary or other Termination. In the event of a termination for any reason not
listed herein, including a voluntary termination, you agree that you will be
entitled no compensation other than the Accrued Amounts.

 

9.

Competitive Activity; Confidentiality; Non-Solicitation; Discoveries and
Inventions; Works Made for Hire.

 

  a)

Acknowledgements and Agreements. You hereby acknowledge and agree that in the
performance of your duties to the Company, you will be brought into frequent
contact with existing Customers and Potential Customers of the Company
throughout the world. You agree that trade secrets and confidential information
of the Company, more fully described in subparagraph 9 f), gained by you during
your association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. You further understand and agree that the
foregoing makes it necessary for the protection of the Company’s Business that
you do not compete with the Company during your employment with the Company and
that you do not compete with the Company for a reasonable period thereafter, as
further provided in the following subparagraphs. Therefore, for one year period
after Employment is terminated for any or no reason by either party, Employee is
obligated to provide notice to Calyxt of future employer and responsibilities
prior to starting new position. Upon receipt of such notice, Calyxt will have a
10-day window to exercise a Non-Compete for a period not to exceed 12 months
from the Date of Termination. In such an event, Calyxt will pay Employee his
base salary and target Annual Performance Bonus according to Calyxt payroll
schedule less applicable withholdings.

 

  b)

In the event: (i) the Company is paying a severance payment to Employee in
accordance with any other provision of this contract; and (ii) the Company
invokes its non-compete option, the Employee’s severance payments will stop and
the non-compete payment will begin for a period not to exceed one year from Date
of Termination for a Without Cause termination or 18 months following Change in
Control, as the case may be and then the Employee’s severance will start again
no longer than described in Section 8. For sake of clarity, the total severance
and non-compete payments will not length more than periods described in
Section 8. In the event you breach this clause, you agree to reimburse
immediately all severance and non-compete payments you received from the
Company.

 

Page 11 of 24



--------------------------------------------------------------------------------

  c)

Competitive Activity.

 

  i.

While employed by the Company, and for a period of one (1) year following your
Termination Date, you will not compete, directly or indirectly, with the Company
in North America. In accordance with this restriction, but without limiting its
terms, you will not:

 

  (1)

enter into or engage in any business which competes, directly or indirectly,
with the Company’s Business;

 

  (2)

solicit customers, business, patronage or orders for, or sell, any products or
services in competition with, or for any business that competes with, the
Company’s Business;

 

  (3)

divert, entice or otherwise take away any customers, business, patronage or
orders of the Company or attempt to do so; or

 

  (4)

promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s Business.

 

  ii.

Direct or Indirect Competition. For the purpose of subparagraph 9 c) i but
without limitation thereof, you will be in violation thereof if you engage in
any or all of the activities set forth therein directly as an individual on your
own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which you or your spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent of the outstanding
stock.

 

  iii.

If it is judicially determined that you have violated subparagraph 9 c) i, then
the period applicable to each obligation that you have been determined to have
violated will automatically be extended from the date of judicial determination
by a period of time equal in length to the period during which such violation(s)
occurred.

 

Page 12 of 24



--------------------------------------------------------------------------------

  d)

The Company. For purposes of this subparagraph 9 c), the Company will include
any and all direct and indirect subsidiary, parent, affiliated, or related
companies of the Company for which you worked or had responsibility at the time
of termination of your employment and at any time during the two-year period
prior to such termination.

 

  e)

Non-Solicitation.

 

  i.

Of Customers. You will not directly or indirectly at any time during the period
of your employment or for a period of twenty-four (24) months following your
Termination Date, directly or indirectly, solicit, divert, or take away or
supervise any other person, firm, or other entity in soliciting, diverting, or
taking away any Customer or Prospective Customer of the Company for the purpose
of selling, performing or providing Business Services to that Customer or
Prospective Customer.

 

  ii.

Of Employees. You will not, directly or indirectly, at any time during the
period of your employment or for a period of twenty-four (24) months following
your Termination Date solicit, hire, employ, engage, affiliate with for profit,
retain (or assist any other person or entity in soliciting, hiring, employing,
engaging, affiliating for profit or retaining) any person who was a Company
employee or consultant or independent contractor at any time during the one
(1)-year period prior to your soliciting, hiring, employing, engaging,
affiliating for profit or retaining, whether for your benefit or the benefit of
any other person or organization other than the Company, or solicit, induce, or
encourage any such person to terminate or leave the Company’s employ,
engagement, or other remunerative relationship with the Company. You acknowledge
that this covenant is necessary to enable the Company to maintain a stable
workforce and remain in business.

 

  f)

Confidentiality.

 

  i.

You will keep in strict confidence, and will not, directly or indirectly, at any
time, during or after your employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing your duties
of employment, use any trade secrets or confidential business and technical
information of the Company or its Customers, suppliers or vendors, without
limitation as to when or how you may have acquired such information. Such
confidential information

 

Page 13 of 24



--------------------------------------------------------------------------------

  will include, without limitation, all information belonging to the Company,
its affiliates, subsidiaries, or any other person or entity that has entrusted
information to the Company in confidence (whether or not considered a Trade
Secret, as defined by this Agreement), technology, computer programs or
programming, systems, software, software codes, designs, data bases, trade
secrets, know-how, research, methods, manuals, records, product or service ideas
or plans, work-in-progress, results, algorithms, inventions, developments,
original works of authorship, discoveries, experimental processes, experimental
results, unpublished patent applications, laboratory notebooks, processes,
formulas, investigation or research techniques, engineering designs and
drawings, hardware configuration information, regulatory information, medical
reports, clinical data and analysis reagents, cell lines, biological materials,
chemical formulas, financial information including but not limited to price
lists, pricing methodologies, cost data, financial forecasts, historical
financial data, and budgets, marketing information, including but not limited to
market share data, marketing plans, licenses, business plans, lists of the needs
and preferences of Customers and Prospective Customers, promotional materials,
training courses and other training and instructional materials, vendor and
product information, all agreements with third parties and terms of agreements,
transactions and potential transactions, negotiations, information relating to
employees and consultants of the Company, including names, contact information,
and expertise, lists of or information relating to suppliers and vendors and
other business information disclosed by the Company (whether by oral, written,
graphic or machine-readable format) which confidential information is designated
in writing to be confidential or proprietary, or if given orally, is confirmed
in writing as having been disclosed as confidential or proprietary within a
reasonable time (not to exceed 30 days after the oral disclosure), or which
information would, under the circumstances appear to a reasonable person to be
confidential or proprietary.

 

  ii.

You specifically acknowledge that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and your use of such information during your employment with
the Company (except in the course of performing your duties and obligations to
the Company) or after the termination of your employment will constitute a
misappropriation of the Company’s trade secrets.

 

Page 14 of 24



--------------------------------------------------------------------------------

  iii.

The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

  iv.

You agree that upon termination of your employment with the Company, for any
reason, you will return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
documents in whatever form (electronic, hard copy, etc.) or materials which
contain, reflect, summarize, describe, analyze or refer or relate to any items
of information listed or contemplated in subparagraph 9 f) i of this Letter. You
agree that all confidential information, as listed or contemplated in
subparagraph 9 f) i of this Letter is the sole property of the Company and you
have no right, title or interest to this property. In the event that such items
are not so returned, the Company will have the right to charge you for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

 

  g)

Discoveries and Inventions; Work Made for Hire.

 

  i.

You agree that upon conception and/or development of any idea, discovery,
invention, improvement, software, writing or other material or design that:
(A) relates to the business of the Company, or (B) relates to the Company’s
actual or demonstrably anticipated research or development, or (C) results from
any work performed by you for the Company, you will assign to the Company the
entire right, title and interest in and to any such idea, discovery, invention,
improvement,

 

Page 15 of 24



--------------------------------------------------------------------------------

  software, writing or other material or design. (together, “Discoveries and
Inventions“) Subject to the requirements of applicable state law, if any, you
understand that Discoveries and Inventions will not include, and the provisions
of this Letter will not apply to any idea, discovery, invention, improvement,
software, writing or other material or design that qualifies fully for exclusion
under the provisions of applicable state law. You also agree that any idea,
discovery, invention, improvement, software, writing or other material or design
that relates to the business of the Company or relates to the Company’s actual
or demonstrably anticipated research or development which is conceived or
suggested by you, either solely or jointly with others, within one year
following termination of your employment under this Letter or any successor
agreements will be presumed to have been so made, conceived or suggested in the
course of such employment with the use of the Company’s equipment, supplies,
facilities, and/or trade secrets.

 

  ii.

You agree that during your employment, and for one year after termination of
your employment under this Letter or any successor agreements, you will disclose
immediately and fully to the Company any Discovery and Invention conceived, made
or developed by you solely or jointly with others. The Company agrees to keep
any such disclosures confidential. You also agree to record descriptions of all
work in the manner directed by the Company, agree that all such records and
copies, samples and experimental materials will be the exclusive property of the
Company, and agree not to remove these records from the Company’s place of
business except as expressly permitted by Company policy which may, from time to
time, be revised at the sole election of the Company for the purpose of
furthering the Company’s business. You agree that at the request of and without
charge to the Company, but at the Company’s expense, you will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company and will assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that you will do whatever
may be necessary or desirable to enable the Company to secure any patent,
trademark, copyright, or other property right therein in the United States and
in any foreign country, and any division, renewal, continuation, or continuation
in part thereof, or for any reissue of any patent issued thereon. In the event
the Company is unable, after reasonable effort, and in any event after ten
business days, to secure you signature on a written assignment to the Company of
any application for letters patent or to any common-law or

 

Page 16 of 24



--------------------------------------------------------------------------------

  statutory copyright or other property right therein, whether because of your
physical or mental incapacity or for any other reason whatsoever, you
irrevocably designate and appoint the General Counsel of the Company as your
attorney-in-fact to act on your behalf to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of such letters patent, copyright or trademark. Any assignment of the
rights to an idea, discovery, invention, improvement, software, writing or other
material or design includes all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, any other rights throughout the world
that may be known or referred to as “moral rights,“ “artists rights,“ “droit
moral,“ or the like. (“Moral Rights“) To the extent that Moral Rights cannot be
assigned under applicable law, you hereby waive and agree not to enforce any and
all Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

  iii.

You acknowledge that, to the extent permitted by law, all work papers, reports,
documentation, drawings, photographs, negatives, tapes and masters therefore,
prototypes and other materials (hereinafter, “items”), including without
limitation, any and all such items generated and maintained on any form of
electronic media, generated by you during your employment with the Company will
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items will belong to the Company. The item will
recognize the Company as the copyright owner, will contain all proper copyright
notices, e.g., “All Rights Reserved,” and will be in condition to be registered
or otherwise placed in compliance with registration or other statutory
requirements throughout the world.

 

  h)

Confidentiality Agreements. You agree that you will not disclose to the Company
or induce the Company to use any secret or confidential information belonging to
your former employers. Except as indicated, you warrant that you are not bound
by the terms of a confidentiality agreement or other agreement with a third
party that would preclude or limit your right to work for the Company and/or to
disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during employment with the
Company. You agree to provide the Company with a copy of any and all agreements
with a third party that preclude or limit your right to make disclosures or to
engage in any other activities contemplated by your employment with the Company.

 

Page 17 of 24



--------------------------------------------------------------------------------

  i)

Relief. You acknowledge and agree that the remedy at law available to the
Company for breach of any of your obligations under this Letter would be
inadequate. You therefore agree that, in addition to any other rights or
remedies that the Company may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision contained in subparagraphs 9 c), 9 e), 9 f), 9 g), 9 h)
and 9 i) inclusive, of this Letter, without the necessity of proof of actual
damage or the need to post a bond.

 

  j)

Reasonableness. You acknowledge that your obligations under this paragraph 9 are
reasonable in the context of the nature of the Company’s Business and the
competitive injuries likely to be sustained by the Company if you were to
violate such obligations. You further acknowledge that this Letter is made in
consideration of, and is adequately supported by the agreement of the Company to
perform its obligations under this Letter and by other consideration, which you
acknowledge constitutes good, valuable and sufficient consideration.

 

10.

Definitions.

 

  a)

“Change of Control”– means the occurrence of any of the following after the
Effective Date:

 

  i.

a sale, transfer or disposition of all or substantially all of the Company’s
assets other than to (A) a corporation or other entity of which at least a
majority of its combined voting power is owned directly or indirectly by the
Company, (B) a corporation or other entity owned directly or indirectly by the
holders of capital stock of the Company in substantially the same proportions as
their ownership of Common Stock, or (C) an Excluded Entity (as defined in
subsection (ii) below); or

 

  ii.

any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction with or into another corporation, entity or person in which the
holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding in the continuing entity or by
their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction (an “Excluded Entity”); or

 

 

Page 18 of 24



--------------------------------------------------------------------------------

  iii.

any direct or indirect purchase or other acquisition by any Person or “group”
(as defined in or under Section 13(d) of the Exchange Act), other than a Current
Parent or another Person that is controlled by a Current Parent, of more than
fifty percent (50%) of the total outstanding equity interests in or voting
securities of the Company, excluding any transaction that is determined by the
Board in its reasonable discretion to be a bona fide capital raising
transaction.

Notwithstanding anything stated herein, a transaction shall not constitute a
Triggering Event if its sole purpose is to change the state of the Company’s
incorporation, or to create a holding company that will be owned in
substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction.

 

  b)

“Customer“ means any client, customer or account, including, but not limited to
any person, firm, corporation, association or other business entity of any kind
to which the Company has provided or is providing products or services.

 

  c)

“Company’s Business” means the research, development, and/or commercialization
of products and services based on gene-editing technologies in the field of
agriculture, food and plant sciences, which is to be construed to include all
research, development, and/or commercialization of products and services as may
hereinafter evolve within the gene editing field or is in planning or
developmental stages at the Company.

 

  d)

“Permanent Disability” means that, because of accident, disability, or physical
or mental illness, you are incapable of performing your duties to the Company or
any subsidiary, as determined by the Board in its discretion. Notwithstanding
the foregoing, you will be deemed to have become incapable of performing your
duties to the Company or any subsidiary, if you are incapable of so doing for:
(i) a continuous period of 90 days and remain so incapable at the end of such 90
day period or (ii) periods amounting in the aggregate to 180 days within any one
period of 365 days and remain so incapable at the end of such aggregate period
of 180 days.

 

  e)

“Prospective Customer“ means any prospective client, customer or account,
including, without limitation, any person, firm, corporation, association or
other business entity of any kind with which the Company had any negotiations or
substantial discussions regarding the possibility of providing products or
services within the one (1) year period preceding your Termination Date

 

 

Page 19 of 24



--------------------------------------------------------------------------------

  f)

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance issued thereunder.

 

  g)

”Termination Date“ means the effective date of your termination of employment
with the Company.

 

  h)

“Termination For Cause” means the termination by the Company of your employment
with the Company or any subsidiary as a result of: (i) your conviction of or
plea of guilty or nolo contendere to a crime that constitutes a felony or a
crime that constitutes a misdemeanor involving moral turpitude; (ii) your
engagement in an act of fraud, dishonesty, or unauthorized disclosure of
Confidential Information (as defined in this Letter); (iii) your willful failure
or refusal to comply with any valid and legal directive of the Board of
Directors; (iv) your gross negligence or willful misconduct with respect to the
Company or any subsidiary or affiliate of the Company; (v) your failure or
refusal to substantially perform your duties and responsibilities as Chief
Executive Officer, (other than where such a failure resulting from incapacity
due to physical or mental illness) which is not cured within five (5) days after
written notice thereof to you; (vi) your material failure to comply with the
Company’s policies or rules, as they may be in effect from time to time during
your employment, which is not cured within five (5) days after written notice
thereof to you; (vii) your willful misconduct which has, or can reasonably
expected to have, a direct and material adverse monetary effect on the Company;
or (viii) your material breach of this Letter or any other agreement with the
Company, which is not cured within thirty (30) days after written notice thereof
to you.

 

  i)

“Termination Without Cause” means the termination by the Company of your
employment with the Company for any reason other than a termination for
Permanent Disability, death, or a Termination for Cause.

 

11.

Section 409(A).

 

  a)

General Compliance. This Letter is intended to comply with Section 409(A) or an
exemption thereunder and will be construed and administered in accordance with
Section 409(A). Notwithstanding any other provision of this Letter, payments
provided under this Letter may only be made upon an event and in a manner that
complies with Section 409(A) or an applicable exemption. Any payments under this
Letter that may be excluded from Section 409(a) either as separation pay
provided due to an involuntary separation from service or as a short-term
deferral will be excluded from Section 409(A) to the maximum extent possible.
For purposes of Section 409(A) , each installment payment provided under this
Letter

 

Page 20 of 24



--------------------------------------------------------------------------------

  will be treated as a separate payment. Any payments to be made under this
Letter upon a termination of employment will only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Letter comply with Section 409A and in no event will the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by you on account of non-compliance with Section 409A.

 

  b)

Specified Employees. Notwithstanding any other provision of this Letter, if any
payment or benefit provided to you in connection with your termination of
employment is determined to constitute “non-qualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” at that time as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”) or, if earlier, on your death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date (and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which your separation
from service occurs shall be paid to the you in lump sum on the specified
Employee Payment date and thereafter, any remaining payments will be paid
without delay in accordance with their original schedule.

 

12.

Representations. You represent and warrant to the Company that:

 

  a)

Your acceptance of employment with the Company and your performance of the
duties and responsibilities under this Letter will not conflict with or result
in a violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or otherwise bound.

 

  b)

Your acceptance of employment with the Company and the performance of your
duties and responsibilities under this Letter will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer.

 

13.

Survival. Upon the termination of this Letter, the respective rights and
obligations of the parties hereto will survive this termination to the extent
necessary to carry out the intention of the parties to this Letter.

 

14.

Taxes. The Company may withhold from any amounts payable under this Letter all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Letter, the Company will not be obligated to guarantee any
particular tax result for you with respect to any payment provided to you
hereunder, and you will be responsible for any taxes imposed on you with respect
to any such payment.

 

Page 21 of 24



--------------------------------------------------------------------------------

15.

Notices. Any notice provided for in this Letter will be in writing, with a copy
to respective individual email addresses, and will be either personally
delivered, sent by reputable overnight carrier or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to You:

Mr. James A. Blome

Notices to the Company:

Mr. André CHOULIKA, Chairman

Calyxt, Inc

2800 Mount Ridge Road

Roseville, MN 55113

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Letter will be deemed to have been given when so delivered.

 

16.

Severability. Whenever possible, each provision of this Letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability will
not affect any other provision, but this Letter will be reformed, construed and
enforced as if such invalid or unenforceable provision had never been contained
herein. Should a determination be made by the Court designated in paragraph 21
hereof that the character, duration, or geographical scope of paragraph 9 of the
Letter is unreasonable in light of the circumstances as they then exist, then it
is the intention and the agreement of the parties to the Letter that the
provision be construed by the Court in such a manner as to impose only those
restrictions on the parties that are reasonable in light of the circumstances as
they then exist and as are necessary to assure the parties of the intended
benefit of the Letter. If, in any judicial proceeding, the Court refuses to
enforce all of the separate provisions included in the Letter because, taken
together, they are more extensive than necessary to assure the parties of the
intended benefit of the Letter, those provisions which, if eliminated, would
permit the remaining separate provisions to be enforced in such proceeding,
will, for the purpose of such proceeding, be deemed eliminated from the Letter.

 

Page 22 of 24



--------------------------------------------------------------------------------

17.

Prevailing Party’s Litigation Expenses. In the event of litigation between you
and the Company related to this Letter, the non-prevailing party will reimburse
the prevailing party for any costs and expenses (including, without limitation,
attorneys’ fees) reasonably incurred by the prevailing party in connection
therewith.

 

18.

Complete Agreement. This Letter embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

19.

Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.

 

20.

Successors and Assigns. This Letter will bind and inure to the benefit of and be
enforceable by you, the Company and your and the Company’s respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. You hereby consent to the assignment
by the Company of all of its rights and obligations hereunder to any successor
to the Company by merger or consolidation or purchase of all or substantially
all of the Company’s assets, provided such transferee or successor assumes the
liabilities of the Company hereunder.

 

21.

Governing Law. This Letter will be governed by, and construed in accordance
with, the internal, substantive laws of the State of Minnesota. You agree that
the state and federal courts located in the State of Minnesota, County of
Ramsey, without regard to or application of conflict of laws principles, will
have jurisdiction in any action, suit or proceeding against you based on or
arising out of this Letter and you hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding against you; and (c) waive any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.

 

22.

Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of you and the Company, and no course of
conduct or failure or delay in enforcing the provisions of this Letter will
affect the validity, binding effect or enforceability of this Letter.

 

Page 23 of 24



--------------------------------------------------------------------------------

23.

Acknowledgement of Full Understanding. I acknowledge and agree that I have fully
read and understand this Letter, and I have had the opportunity to ask questions
and consult with an attorney of my choice before signing this Letter.

If these terms are acceptable to you, please sign and date this Letter in the
appropriate space below and return it to me as soon as possible. We look forward
to you becoming a part of our team.

 

Sincerely, /s/ André Choulika                                            André
CHOULIKA Date: September 12, 2018                               Agreed and
Accepted: /s/ James A. Blome                                         James A.
Blome Date: September 17, 2018                             

 

Page 24 of 24